The defendant was convicted upon a bill of indictment charging him with the larceny of a shotgun of the value of $50.00, the property of E. O. Marshburn. All of the exceptive assignments of error present the same question, namely, was there sufficient evidence upon which to submit the case to the jury?
The evidence was to the effect that E. O. Marshburn had a shotgun, for which he paid $68.00, in a room in the basement of his house known as the den; that on or about 5 June, 1936, the gun was taken from the den and never recovered; that the defendant, who slept on the premises of Marshburn, had a key to the den; that on said date the defendant took the gun out of the den and offered to sell it for $6.00 to a plumber who was working at the Marshburn house, stating that Mr. Marshburn had given him the gun; that when the defendant exhibited the gun to the plumber he brought it out of the den wrapped in a spread; and that Mr. Marshburn never gave the defendant the gun.
This evidence raises more than a suspicion of the guilt of the defendant, and was, therefore, sufficient to be submitted to the jury.
No error.